Notice of Pre-AIA  or AIA  Status
The present application, 16977018, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The response to restriction requirement filed on 24 October 2022 wherein applicant elected Group I is acknowledged. Therefore, claims 12 – 15 are withdrawn from consideration and claims 1 – 11 are pending.
Priority
The instant application is a 371 of PCT/EP2018/055105 filed on 01 March 2018.
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 31 August 2020, 19 November 2020, and 24 January 2022 are in compliance with the provisions of 37 CFR 1.97, except where noted. Accordingly, the information disclosure statement is being considered by the examiner. 
Non-patent literature document “Molecular Definition of the Taste of Roasted Cocoa Nibs (Theobroma cacao) by Means of Quantitative Studies and Sensory Experiments” was not considered because the provided document was illegible [IDS filed on 19 November 2020].
Non-patent literature document “Comprehensive Natural Products II, Chemistry and Biology” was not considered because the provided document was illegible [IDS filed on 19 November 2020]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4, 7 – 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Martani (DE 69505361) and English Machine Translation thereof, in view of Chiovini (US 4390698) and Stark (J. Agric. Food Chem. 2006, 54, 5530 – 5539).
Martani teaches an oral chewable tablet [paragraph 1] pharmaceutical composition for the taste masking of active pharmaceutical ingredients (API) that are characterized by having unpleasant taste and/or odor [paragraph 3]. These pharmaceutical compositions comprise active pharmaceutical ingredients (e.g. troxerutin, calcium carbonate, etc. [paragraph 1]), excipients (polyvidone, talc, magnesium stearate, including sweetening agents such as sorbitol [Examples]), and cocoa powder [Examples]. Martani further teaches that cocoa is in the pharmaceutical composition at a proportion of 14.2% w/w [Example 1]. 
Martani does not teach the use of theobromine free cocoa in the pharmaceutical composition. 
Chiovini, at, e.g., Example 1, col. 3, line 45-col. 4, line, particularly col. 3, line 66-68, teaches a method of removing theobromine from cocoa nibs. The method reduces the amount of theobromine cocoa from 1.30% to 0.04%, a 97% reduction of theobromine from the cocoa nibs.
Stark teaches via quantitative analysis that theobromine is the quantitively predominating bitter taste compound in cocoa nibs [page 5533, paragraph 5].
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the cocoa taught by Martani with the theobromine free cocoa taught by Chiovini. There would have been a reasonable expectation of success as the substitution would remove one of the bitter components from the cocoa as taught by Stark. There would have also been a motivation to substitute the theobromine free cocoa for the cocoa as Stark teaches that the predominant bitter taste from cocoa comes from theobromine.

Claims 1, 5 – 6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Martani (DE 69505361) and English Machine Translation thereof, in view of Chiovini (US 4390698) and Stark (J. Agric. Food Chem. 2006, 54, 5530 – 5539) as applied to claim 1 above, and further in view of Lindberg (WO 2004/084865).
	The teachings of Martani/Chiovini/Stark were discussed in the 103 rejection set forth above.
	Martani/Chiovini/Stark does not teach the pharmaceutical composition having one or more further taste correctors (beyond theobromine-free cocoa) in less than a total of 5% by weight.
	Lindberg teaches novel orally administer pharmaceutical formulations comprising an active pharmaceutical ingredient and cocoa powder [Page 1, lines 3 – 11]. Lindberg further teaches the use of further taste correctors including sweetening agents, taste modifiers, and flavoring agents [Page 5, Example 1]. The combined total of the of the taste correctors in the example taught by Lindberg are 3.85% (3% coffee and vanilla flavors, 0.6% sodium chloride, 0.1% acesulfame-K, and 0.15% aspartame) of the total composition by weight. Lindberg further teaches that the active pharmaceutical ingredient in the pharmaceutical composition is in the formulation from 0.03 – 12% w/w [Claim 16]. Lindberg also teaches that the orally administered pharmaceutical formulation providing a rapid uptake of an API preferably in the oral uptake, further these compositions have a sufficient masking of badly tasting ingredients [Page 1, lines 13 – 16]. Lindberg further teaches a sufficient taste masking of badly tasting ingredients is achieved through the use of cocoa powder, as cocoa powder acts as taste masker, filler, and texturizer [Page 4, lines 11 – 13]. 
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the taste correctors taught by Lindberg to the pharmaceutical composition of Martani/Chiovini/Stark in a total amount of <5% w/w because Martani teaches the use of taste correctors in their pharmaceutical composition. There would have also been a motivation to add a secondary taste corrector to the pharmaceutical composition to further limit the bad taste of many active pharmaceutical ingredients.  
Joint Inventors
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
	Claims 1 – 11 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CRAIG MIXDORF whose telephone number is (571)272-9060. The examiner can normally be reached Mon - Fri 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.M./     Examiner, Art Unit 1624                                                                                                                                                                                                   
/MARK L SHIBUYA/Supervisory Patent Examiner, Art Unit 1624